*144MEMORANDUM **
Gale Ruth, Jr. and his uncle Dean E. Ruth appeal the judgments of conviction following their jury trial for conspiracy and violations of the Lacey Act, for acquiring and transporting illegally taken wildlife through interstate commerce.
The Ruths contend that the district court erred by denying their Fed. R.Crim.P. 29(c) motions for acquittal because the government did not prove a required element for a felony violation of the Lacey Act: that the market value of any of the taken wildlife exceeded $350. The Ruths concede that this argument is foreclosed by United States v. Atkinson, 966 F.2d 1270 (9th Cir.1992), but wish to preserve the issue for possible en banc or Supreme Court review.
Accordingly, the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.